PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,932
Filing Date: 29 Dec 2017
Appellant(s): HAKANSSON et al.



__________________
Erin Nichols Matkaiti
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11 March 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138533 to Curtis et al.
With regard to claims 1, 15, Curtis discloses a dialysis system with a blood circuit and a dialysate circuit (see ¶0012) and a blood pressure sensor (see ¶0113). The apparatus further includes a touch screen display with a human-shaped graphical element and a computing apparatus coupled to the treatment device and the display (see FIG 20 ¶50, 51), wherein the computing apparatus displays the human shaped graphical element to allow a user to touch the screen to initiate and display a blood pressure measurement (see ¶0113). Curtis does not specifically disclose a heart shaped element. However, the selection of a heart shape does not appear to alter the function of the graphical element. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
With regard to claim 13, the GUI comprises elements that can be moved by the user in response to changes in the state of the apparatus (see at least FIGS 6-8, illustrating that different screens may be activated by the user). Curtis does not teach that the elements are arranged in the pattern claimed by Applicant. However, it is within the skill of a worker in the art to move images on a display (such as touching an “OK” button on the Curtis apparatus) in order to provide the most relevant information.
With regard to claims 4, 5, Curtis does not specifically disclose an animated image, but such a display is within the skill of a worked in the art, as evidenced by US 2004/0031756 to Suzuki,, which discloses the use of human figures and animated displays to assist the user in proper operation of a dialysis machine (see FIGS 10, 11, 13, ¶0117). 
With regard to claim 6, Curtis discloses the ability to measure a patient’s heart rate (see at least FIG 20).
With regard to claims 7, 9, 10-12 Curtis illustrates screens that show the amount of fluid removed from the patient, as well as a blood related parameter, connection to the patient, and venous and arterial pressure (see FIGS 16, 17, 20, 23). 
With regard to claim 8, Curtis does not specifically disclose a happy face. However, the selection of a heart shape does not appear to alter the function of the graphical element. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
With regard to claim 16, Curtis discloses an extracorporeal treatment apparatus and use of a touch screen to monitor and display blood pressure (see FIG 20, ¶0113). Curtis does not disclose the use of a heart shape. However, the selection of a heart shape does not appear to alter the function of the graphical element or operation of the procedure. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
With regard to claims 3 and 17, Curtis does not teach that the elements are arranged in the pattern claimed by Applicant. However, it is within the skill of a worker in the art to move images on a display (such as touching an “OK” button on the Curtis apparatus) in order to provide the most relevant information.
With regard to claim 18, Curtis does not specifically disclose an animated image, but such a display is within the skill of a worked in the art, as evidenced by US 2004/0031756 to Suzuki, which discloses the use of human figures and animated displays to assist the user in proper operation of a dialysis machine (see FIGS 10, 11, 13, ¶0117). 
With regard to claim 19, Curtis discloses the ability to measure a patient’s heart rate (see at least FIG 20).
With regard to claim 20, Curtis illustrates screens that show the amount of fluid removed from the patient, (see FIGS 16, 17, 20, 23). 

(2) Response to Argument
The Examiner did not ignore claim limitations in a §103 rejection
Appellant argues that the Examiner has “ignored” claim limitations in making the obviousness rejection, using case law to ignore the specific arrangement of elements on the display. (App. Br. 8). To the contrary, the Examiner has applied the law set forth in the cited cases not to ignore the claimed arrangement, but to convey that such an arrangement is not eligible for patent protection. The Examiner is not contending that the claims as a whole comprise ineligible subject matter, as the claims recite a patent eligible machine. However, the arrangement of a display on the claimed machine, without an underlying improvement in technology, is abstract, and therefore cannot itself convey patentability.  
Appellant notes that the words “arrangement” or “contents” do not appear in the Interval Licensing decision. (App. Br. 11). That those particular words are absent does not end the inquiry as to the patent eligibility of the claims at hand. The Examiner submits that the claimed “arrangement” of contents is analogous to the “organization” of “sets of information” from the Interval Licensing decision (see Interval Licensing at 1345). 
As noted by Appellant, a §103 rejection is a mixed question of fact and law. (App Br. 9). The facts show that Curtis discloses an extracorporeal blood treatment machine with a display of graphical elements as set forth by Appellant, including both a blood pressure measurement button and a human-shaped graphical element (hereinafter HSGE, see FIG 20 of Curtis, below).

    PNG
    media_image2.png
    488
    663
    media_image2.png
    Greyscale
Curtis does not disclose that the graphical elements (contents, blood pressure measurement button and HSGE) are arranged in the manner (organized, with the blood pressure measurement button overlapping the HSGE) set forth by Appellant. The law establishes that the arrangement (organization) of elements (contents) on a display is an abstract idea, not eligible for patent protection (see Interval Licensing at 1345). Accordingly, Appellant’s arrangement of icons on a display does not patentably distinguish the claims from the Curtis reference.
With regard to the shape of the blood pressure measurement button, Appellant argues that Curtis fails to disclose a heart-shaped graphic. As set forth in the claims, pressing the heart-shaped graphic, indicates a blood pressure measurement sequence (see claim 1). Curtis does disclose a graphic that, when selected, initiates a blood pressure measurement sequence, but it is not in the shape of a heart (see Curtis FIG 20, above). The rectangular graphical element disclosed by Curtis provides the same function as that claimed by Appellant. Appellant does not establish how a heart shape has a patentable distinction over a prior art shape that performs the same function. In fact, the shape of the element is irrelevant to its mechanical function of its selection on a screen. As such, the heart shape is an aesthetic choice that does not distinguish over the prior art of record. 

The limitations of claims 3, 13, 14, and 17 are taught by a combination of Curtis and Suzuki
With regard to claims 3, 17, Curtis does not disclose that the blood pressure measurement is displayed partially within the HSGE. However, the arrangement of elements on a display is not patent-eligible subject matter (see arguments above), and therefore does not patentably distinguish over the cited prior art. 

    PNG
    media_image3.png
    623
    465
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    792
    663
    media_image4.png
    Greyscale
	With regard to claims 13, 14, Curtis does not specifically disclose a “human-shaped graphical element comprises a connection area corresponding to the process feature graphical element and the blood process feature graphical element comprises a connection areas corresponding to the human-shaped graphical element, wherein the connection area of the human-shaped graphical element is at least proximate to the connection area of the blood process feature graphical element when the human shaped graphical element is proximate the blood process feature graphical element to indicate that the venous and arterial blood lines are connecting the patient to the blood circuit….” While Appellant’s claim language seems complicated, the claim apparently is attempting to describe to the screens illustrated in Appellant’s FIGS 3C and 3D (see Specification at ¶0091, 0092, Figures reproduced above). Those screens illustrate an uncomplicated animation sequence in which an element 214 in a display simply moves from a first location 230 across an area 232 to be in contact with another area 220 of the display. Curtis discloses a similar movement wherein the highlighted dot moves from one location or connection area to another, (see FIGS at right). 

The limitations of dependent claims 4, 5, and 18 do not confer patentability over Curtis and Suzuki
Appellant argues that the pulsating heart set forth in claims 4, 5, and 18 is a functional limitation and not intended use. However, the animation of the heart claimed by Appellant “indicate[s]” to a user what step the user or practitioner has performed (such as taking a blood pressure measurement) with regard to a patient treatment protocol (see claim 4, 18). That is, the animation, as claimed by Appellant, simply informs the user of an action that has already been taken (initiation of a blood pressure measurement). As such, a pulsating heart icon is conveying a message to a human user independent of the underlying operating system, or computing operations, or actual treatment. Because the pulsation of the heart is simply conveying information (blood pressure is being measured), the pulsation does not have a functional relationship between the heart icon and the computer system. Additionally, the pulsation of the heart claimed by Appellant does not cause the computer to facilitate the retrieval or processing of information. Because the pulsation of the heart does not have a functional relationship to the computer or prompt computer action, it qualifies as printed matter (see In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (“[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.”)), MPEP 2111.05(III)). As such, the pulsation of the heart should not be given patentable weight.


Curtis teaches user-selectable heart rate measurements
With regard to claims 6 and 19, Appellant argues that Curtis fails to teach a heart rate sensor or the step of “allowing a user to select an area” of a graphic to generate a response from the machine. (App. Br. 12). Allowing a user to perform a theoretical action is not a structural limitation of an apparatus, and therefore should not be afforded patentable weight. In any event, Curtis does, indeed, disclose that the machine “offer[s] the user options to change treatment parameters on the visual presentation device 415 such as a touch screen,” wherein the “user interface may display…the patient’s blood pressure and pulse rate, the option to measure the instant blood pressure and pulse rate…” (see Curtis ¶0117). Providing an option to measure the pulse rate via a touch screen is reasonably and readily understood as “allowing a user to select” an area to measure heart rate and then display the measured data.

Curtis teaches a human-shaped graphical element movable in relation to other elements on a display
Appellant argues that Curtis does not teach a “human-shaped graphical element is movable proximate the blood process feature graphical element.” (App Br.13).  Appellant is trying to persuade the reader that the claimed HSGE is, essentially, animated on a single screen. But that is not what the claim, on its face, says. The claim says the HSGE is “movable” proximate other elements, and does not require the movement to be represented in a single image or screen. Curtis teaches, in at least FIGS 16 and 17 (reproduced below), a HSGE in the form of an arm. That arm moves in position between the screens depicted in FIG 16 and FIG 17, respectively, relative to the “Pre-Treatment Setup” process feature graphical element, 
    PNG
    media_image5.png
    1105
    825
    media_image5.png
    Greyscale
and disappears entirely in FIG 18.
 Appellant argues that deleting an element between static screens does not teach a moving graphical element. However, every computer animation necessarily involves the illumination or darkening of a pixel in the graphic. The removal or replacement of a graphic from a static display uses the same principles of illuminating or darkening selected pixels to generate an image. 
Appellant argues that Curtis fails to teach moving of the HSGE to indicate blood line connection. However, movement of the HSGE claimed by Appellant indicates to a user what step the practitioner has completed with regard to a patient connection step. As such, movement of the HSGE is conveying a message to a human user independent of the underlying operating system or computing operations. Because movement of the HSGE is simply conveying information, the movement does not have a functional relationship between the HSGE and the computer system. Additionally, the movement of the HSGE claimed by Appellant does not cause the computer to facilitate the retrieval or processing of information. Because the movement of the HSGE does not have a functional relationship to the computer or prompt computer action, it qualifies as printed matter (see In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (“[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.”)), MPEP 2111.05(III)). As such, the movement of the claimed HSGE should not be given patentable weight.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LESLIE R DEAK/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
Conferees:
/THOMAS SWEET/           Supervisory Patent Examiner, Art Unit 3799                                                                                                                                                                                      
/QUANG D THANH/           Primary Examiner, Art Unit 3785                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
.